DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 12/03/2021. Claim 3 is canceled, Claims 1-2, and 4-13 are amended, Claims 14-15 are newly added claims. Claims 1-2 and 4-15 are pending in current application.
Claim objections have been withdrawn in view of amendments. 
Abstract/Specification and Drawing objections have been withdrawn in view of amendments and Applicant’s remarks. 
Rejections under 35 USC 112(b) has been withdrawn in view of amendments. However, the amendments raise a new 112(b) issues in claim 7 and 10, because claims 7 and 10 depend on canceled claim 3. For compact prosecution, an examiner amendment has been done in claims 7 and 10 as below.
Rejection under 35 USC 101 has been withdrawn in view of amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 7 and 10 have been amended

IN THE CLAIMS
Claim 7. (Currently Amended) The method of Claim [[3]]2, wherein at least one of the work path and all of the at least one additional work path is determined by teaching.

Claim 10. (Currently Amended) The method of Claim [[3]]1, wherein one of the first and second start/end areas and one of the first and second additional start/end areas coincide.

ALLOWABLE SUBJECT MATTER
Claims 1-2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Park et al. (US 2015/0150428) and Vicenti (US 2016/0103451) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1.
Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2 and 4-15 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/     Primary Examiner, Art Unit 3664